DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Declaration of Randall F. Dryer, M.D.
Dr. Dryer’s affidavit filed on 04/29/2022 have been fully considered but is found not persuasive.
Dr. Dryer argues {Page 4}:the PTO has misinterpreted Waugh reference, and has incorrectly applied it to Parry application. ¶26 of Waugh appears to state the single cervical implant (100) to be placed in one of multiple locations with the vertebrae, but not stacking two implants in adjacent levels of the spine.
Response: the office respectfully directs Dr. Dryer to the MPEP 2141.02 (VI), mainly the sections mentioned below:
{A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) … "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).}
In this case, the office is of the position that Waugh started ¶26 by saying “for the sake of further example, two of the vertebrae will be discussed”. Moreover, Waugh states in ¶1 that “The present invention relates generally to the field of replacing portions of the human structural anatomy with medical implants.”, and in ¶2 – 3 that “[0002] Spinal discs between the endplates of adjacent vertebrae in a spinal column of the human body provide critical support. However, due to injury, degradation, disease or the like, these discs can rupture, degenerate and/or protrude to such a degree that the intervertebral space between adjacent vertebrae collapses as the disc loses at least a part of its support function. This can cause impingement of the nerve roots and severe pain. In some cases, surgical correction may be required.[0003] Some surgical corrections include the removal of the natural spinal disc from between the adjacent vertebrae. In order to preserve the intervertebral disc space for proper spinal-column function, an implant member can be inserted between the adjacent vertebrae.”
From the preceding recitations, a PHOSITA considering the entirety of Waugh would understand that Waugh’s disclosure is intended for treating any number of adjacent vertebrae levels in a spinal column and is not limited to only two adjacent vertebrae.
Furthermore, Dr. Dryer’s arguments against the references individually is understood to be a piecemeal analysis, wherein one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, page 10 of the office action states that “Waugh does not explicitly discloses … insertion of two cervical implants at adjacent levels”, and introduced the reference to Messerli for teaching the implicit limitation disclosed by Waugh, for articulating an obvious rejection which is respectfully asserted to be proper and hereby maintained.
Dr. Dryer argues {Page 5}: the PTO has misinterpreted Messerli reference, and has incorrectly applied it to Parry application. Figs. 4 of Messerli show implants inserted between vertebral bodies at adjacent spinal levels of lumber region, not cervical region.
Response: the office respectfully directs Dr. Dryer to ¶52 of Messerli, which generally states that “The shape of the perimeter of the spacer shown in FIGS. 2-14 are generally for cervical applications and the spacer may have an alternative shape, such as that illustrated by the perimetral shape of FIG. 15 for other locations such as in the lumbar area of the spine.”.
Accordingly, a PHOSITA considering the entirety of Messerli would understand that Figs. 4 of Messerli are showing a treatment of a cervical region of a spine. For articulating an obvious rejection, the secondary reference to Messerli is not required to teach which region of the spine is being treated, being directed to a related method for treating a spine is sufficient for considering its teachings, because such treated regions is already taught by the primary reference to Waugh. See MPEP 2141.01(a).
Dr. Dryer argues {Page 5}: in order to stack two implants in adjacent levels of the cervical spine, the fasteners must overlap.
In response to Dr. Dryer’s argument that Messerli does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., in order to stack two implants in adjacent levels of the cervical spine, the fasteners must overlap) are not stated in the claims.  Therefore, it is irrelevant whether the reference includes those features or not.
In view of the preceding explanation, the office respectfully asserts that the rejections are deemed proper and hereby maintained.
Applicant’s arguments:
Applicant argues {page 15}: Dr. Dryer has made a persuasive argument that Waugh clearly does not describe all of the elements in claims 1, 10 and 19.
Response: the office has considered Dr. Dryer’s arguments directed to the reference to Waugh; however, the arguments were found not persuasive for the reasons listed above, mainly, because the entirety of Waugh would have been understood by a PHOSITA to implicitly disclose the insertion of more than one implant at different levels for treating all the injured, degraded diseased or the like discs; however, since such limitation was not explicit in Waugh, the reference to Messerli was relied thereon for articulating an obvious rejection, wherein Messerli explicitly discloses treatment of more than one level of a spine, which requires the insertion of two implants in two adjacent levels of the spine, as detailed in the rejection.
Applicant’s attention is respectfully directed to the MPEP 2145(IV), which states that one cannot show non-obviousness by attacking references individually where the rejections are based on the combination of Waugh and Messerli, and not on Waugh alone.
Applicant argues: Messerli does not describe a method of stabilizing a spine at two adjacent levels in its cervical regions, wherein Figs. 4 of Messerli illustrates lumber region of a spine and not a cervical region.
Response: the office respectfully directs the Applicant to ¶52 of Messerli, which generally states that “The shape of the perimeter of the spacer shown in FIGS. 2-14 are generally for cervical applications and the spacer may have an alternative shape, such as that illustrated by the perimetral shape of FIG. 15 for other locations such as in the lumbar area of the spine.”.
Accordingly, a PHOSITA considering the entirety of Messerli would understand that Figs. 4 of Messerli are showing cervical region of a spine. For articulating an obvious rejection, the secondary reference to Messerli is not required to teach which region of the spine is being treated, being directed to a related method for treating a spine is sufficient for considering its teachings, because such treated regions is already taught by the primary reference to Waugh. See MPEP 2141.01(a).
In response to Applicant's argument that Messerli does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., in order to stack two implants in adjacent levels of the cervical spine, the fasteners must overlap with each other) are not stated in the claims.  Therefore, it is irrelevant whether the reference includes those features or not.
In view of the preceding explanation, the rejections are deemed proper and hereby maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19/I.38, the recitation of “the cervical vertebral bodies” makes the claim unclear and vague as for not specifying if Applicant regards the first and second vertebral bodies or the second and third vertebral bodies, clarification is requested.
For the sake of examination, the preceding limitation is interpreted as referring to the second and third vertebral bodies.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waugh et al. (US Pub. 2008/0249569 A1) supported / evidenced by Michelson (US 2002/0099376 A1) and in view of Messerli et al. (WO 2007/098288) / (US Pub. 2010/0305704 A1).

    PNG
    media_image1.png
    395
    785
    media_image1.png
    Greyscale

Claims 1 and 9, Waugh discloses a method of stabilizing a spine at two adjacent levels in its cervical region [abstract, para.26, Figs. 1 – 2 and 12-14 and Figure 12 to Waugh, above], the method comprising: 
providing a first cervical implant [100 or 400, Figs.3 – 4, 7 and 12-14, para.26, one of the devices to be applied to a region of the vertebral column] formed of a first material [para.61] and comprising an upper surface [i.e. 408] having a contact area configured for engaging an inferior surface of a first cervical vertebral body [defined by a surface contact portion of 408], a lower surface [i.e. 410] having a contact area configured for engaging a superior surface of a second cervical vertebral body [defined by a surface contact portion of 410], wherein the second cervical vertebral body is at an adjacent level that is inferior to the first cervical body and no other cervical vertebral body exists between the first and second cervical bodies [Fig.2, i.e. wherein the implant 100, showing an example for how an implant is intended to be implanted into a diseased disc, is intended to contact surfaces of adjacent Vu and Vl, of the plurality of V1-4 shown in Fig.1 with no other V in between],
an opening formed through the first material to define an interior portion [118] for receiving bone growth material [para.62], and 
an outer perimeter surface extending in between said upper and lower surfaces [defined by the surfaces, i.e. 112a-b, 412a-b, 114, 402 and 116, 414, extending between the upper and lower surfaces surrounding the implant], said outer perimeter surface including an anterior side [by 116, 414, Figs.4 and 13] and an opposite posterior side [by 114, 402, Figs.4 and 13], 
the cervical implant further comprising one upwardly projecting aperture [middle aperture 420] centrally located on and extending through said anterior side [414, Figs. 12 – 13] and said upper surface [i.e. 408] and projects upwardly towards the first cervical vertebral body [extending in a first direction, with the understanding that the middle aperture can be considered as upwardly projected when looked at from right – left direction, or downwardly projected when looked at from left – right direction] and two downwardly projecting apertures [far apertures 420] that extend through said anterior side [414] and said lower surface [i.e. 410] and projects downwardly towards the second cervical vertebral body [extending in a second opposite direction to the first direction, with the understanding that the far apertures can be considered as downwardly projected when looked at from right – left direction, or upwardly projected when looked at from left – right direction] for receiving fastening devices [para.50], 
each of said apertures being formed through the first material [being formed through implant 400] and having proximal and distal openings [defined by openings through the anterior side and the upper /lower surfaces or the superior/inferior portions] and a channel extending therebetween [defined by the aperture portion extending between the openings of the aperture], the proximal openings of said apertures lying within angled planes relative to said outer perimeter surface [Figs.3 – 4, 7 and 12-14], 
each of said apertures further comprising a longitudinal axis [defined by an imaginary axis along which each of the apertures extends therealong] converging to a midline of the cervical implant [Figure 12, above]; 
inserting the first cervical implant between the first and second cervical vertebral bodies at a first level of the cervical region [Fig.2]; 
passing fastening devices through the two downwardly projecting apertures of the first cervical implant [para.50]; 
passing a fastening device through the one upwardly projecting aperture of the first cervical implant along its longitudinal axis [para.50]; 
securing the first cervical implant to the first and second cervical vertebral bodies of the first level by further passing the fastening devices into the- 11 -U.S. Patent Application first and second Atty. Docket No.: CSP 1006-DIV2cervical vertebral bodies to attach the first cervical implant to the first and second cervical vertebral bodies [paras.49-50]; 
providing a second cervical implant [100 or 400, Figs.3 – 4, 7 and 12-14, para.26, another one of the devices to be applied to another region of the vertebral column, Note, the reference to Waugh is understood to be intended for treating diseased discs in a spine and is not limited to a single disc, and therefore, the limitation directed to the second implant is understood to be implicit in Waugh disclosure, see paras.1-3, i.e. replacing portions of anatomy with implants] formed of a second material [para.61] and comprising an upper surface [i.e. 408] having a contact area configured for engaging an inferior surface of the second cervical vertebral body [defined by a surface contact portion of 408, implicit limitation], a lower surface [i.e. 410] having a contact area configured for engaging a superior surface of a third cervical vertebral body [defined by a surface contact portion of 410], wherein the third cervical vertebral body is at an adjacent level that is inferior to the second cervical vertebral body and no other cervical vertebral body exists between the second and third cervical vertebral bodies [Fig.2, i.e. wherein the implant 100, showing an example for how an implant is intended to be implanted into a diseased disc, is intended to contact surfaces of adjacent Vu and Vl, of the plurality of V1-4 shown in Fig.1 with no other V in between],
an opening formed through the second material to define an interior portion [118] for receiving bone growth material [para.62], and 
an outer perimeter surface extending in between said upper and lower surfaces [defined by the surfaces, i.e. 112a-b, 412a-b, 114, 402 and 116, 414, extending between the upper and lower surfaces surrounding the implant], said outer perimeter surface including an anterior side [by 116, 414, Figs.4 and 13] and an opposite posterior side [by 114, 402, Figs.4 and 13], 
the cervical implant further comprising one upwardly projecting aperture [middle aperture 420 extending in a first direction, with the understanding that the middle aperture can be considered as upwardly projected when looked at from right – left direction, or downwardly projected when looked at from left – right direction] centrally located on and extending through aid anterior side [414, Figs. 12 – 13] and said upper surface [i.e. 408] and two downwardly projecting apertures [far apertures 420] that extend through said anterior side [414] and said lower surface [i.e. 410] for receiving fastening devices [para.50], 
each of said apertures being formed through the second material [being formed through implant 400] and having proximal and distal openings [defined by openings through the anterior side and the upper /lower surfaces or the superior/inferior portions and/or interior portion by 118] and a channel extending therebetween [defined by the aperture portion extending between the openings of the aperture], the proximal openings of said apertures lying within angled planes relative to said outer perimeter surface [Figs.3 – 4, 7 and 12-14], 
each of said apertures further comprising a longitudinal axis [defined by an imaginary axis along which each of the apertures extends therealong] converging to a midline of the cervical implant [Figure 12, above]; 
inserting the second cervical implant between the second and third cervical vertebral bodies at a second level adjacent the first level of the cervical region [Fig.2, paras.1 – 3 and 26 another region, implicit limitation, knowing that the method of Waugh is applied to all diseased discs and is not limited to the treatment of a single disc]; 
passing fastening devices through the two downwardly projecting apertures of the second cervical implant [para.50]; 
passing a fastening device through the one upwardly projecting aperture of the second cervical implant [para.50]; 
securing the second cervical implant to the second and third cervical vertebral bodies of the second level by further passing the fastening devices into the second and third cervical vertebral bodies to attach the second cervical implant to the second and third cervical vertebral bodies [paras.49-50].
Waugh discloses a configuration for the implant to have a middle aperture [420] projecting in a first direction for allowing passage of a fastening device therethrough for engaging an inferior cervical vertebral body, and two far corner apertures [420] projecting in a second opposite direction for allowing passage of fastening devices therethrough for engaging a superior cervical vertebral body; Waugh further discloses that the apertures can have other configurations [paras.52 & 64], and that the implants of the invention to be applied to all regions of the vertebral column [para.26].
Waugh does not explicitly disclose wherein the middle aperture projects through the implant for allowing the fastening device to extend therethrough and engage a superior vertebral body, and the two far apertures project through the implant for allowing the fastening devices to extend therethrough and engage an inferior vertebral body, and the first and second cervical implants to be inserted between vertebral bodies at adjacent levels with no vertebral body exists between the adjacent levels, defining first, second and third vertebral bodies and the fastening devices of the first and second cervical implants do not interfere with one another after being secured to the cervical vertebral bodies.  
Messerli teaches an analogous method for repairing a spine [abstract and para.52] comprising two implants [40, Figs.3-4], each comprising a middle aperture [middle 46] projecting upwardly to allow passage of a fastening device [48] therethrough to engage a superior cervical vertebral body, and far apertures projecting downwardly [far 46] to allow passage of fastening devices [48] therethrough to engage an inferior cervical vertebral body [para.50], in such a way, when first and second cervical implants to be inserted between vertebral bodies at adjacent levels, defining first, second and third vertebral bodies and the fastening devices of the first and second cervical implants do not interfere with one another after being secured to the cervical vertebral bodies [Figs. 3 – 4].
It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the cervical implant of Waugh, having a reversed configuration of apertures in view of the cervical implant of Messerli, such that the middle aperture to project upwardly to guide a fastening device therethrough and into the superior vertebral body and the far apertures to project downward to guide fastening devices therethrough and into the inferior vertebral body and to insert and secure two implants between vertebral bodies at adjacent levels. One would have been motivated to do so in order to provide the implant of Waugh with alternative apertures pattern that facilitates securing the implant to adjacent vertebral bodies, and allow for implantation of intervertebral implants between and fusion of adjacent vertebral bodies at adjacent levels of the vertebral column without the need for additional supplemental fixation means and without the screws interfering with one another, and allow for a reduced surgery time with minimal surgical trauma, and allow for sufficient multi-level spinal stabilization [Messerli, paras.3-4]; and since it has been held that a mere reversal of the essential working parts of an implant involves only routine skill in the art.  In re Einstein, 8 USPQ 167; and since applicant has not disclosed that such upward or downward configuration of the apertures solve any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing a cervical implant with a preferred apertures pattern that allows fastening devices (screws) from different implants at different spinal levels to pass each other within a vertebral body without interfering with one another. In re Dailey and Eilers, 149 USPQ 47 (1966).
Claims 2 – 3, the combination of Waugh and Messerli discloses the limitations of claim 1, as above, and further, Waugh discloses wherein each of said apertures further comprising a longitudinal axis [defined by an imaginary axis along which each of the apertures extends therealong] converging to a midline of the cervical implant [Figure 12, above] at a point outside of the posterior side of said outer perimeter surface [wherein each of the far apertures 420 extends through exterior and interior corners of the implant, while the middle aperture extends along the midline, para.30], and wherein the distal opening of said upwardly projecting aperture and said interior portion intersect [wherein the middle opening 420 at least partially opens towards the interior portion by 118].
The combination of Waugh and Messerli does not explicitly disclose wherein the longitudinal axes of the two downwardly projecting apertures of each of the first and second cervical implants are angled between about 5 degrees and about 10 degrees, or about 6 degrees and about 8 degrees from the midline to converge at a point outside of the posterior side of said outer perimeter surface.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to construct the far apertures [420] of the implants of the combination of Waugh and Messerli to have angles from the midline ranging from about 5 – 10 or 6 – 8 degrees, in order to provide the implants with apertures having a pattern that facilitates the passage of fastening devices therethrough and along their axes for securing the implant in place between adjacent superior and inferior vertebral bodies [Waugh, abstract, para.2], while providing the implants of the combination of Waugh and Messerli with a configuration that allows fastening devices (screws) from different implants implanted at adjacent levels of the vertebral column to pass each other within a vertebral body where both adjacent disc spaces are to be fused with ensuring that fastening devices (screws) don’t interfere with one another [Michelson, para.10, wherein Michelson teaches that constructing the apertures of the implant(s) with a set pattern ensures that screws affixing implants at different vertebral levels do not interfere with one another], and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Claims 4 – 8, the combination of Waugh and Messerli discloses the limitations of claim 1, as above, and further, Waugh discloses (claim 4) wherein, in each of the first and second cervical implants, the anterior and posterior sides [by 116, 414 and 114, 402, Fig.13] have superior and inferior curved edges that adjoin said outer perimeter surface to the upper and lower surfaces, respectively, and are configured to reduce frictional interference with adjacent body portions [Figs. 13 – 14, the connecting edges between the outer perimeter and the upper/lower surfaces 408 and 410 being curved]; (claim 5) wherein, in each of the first and second cervical implants, the upper and lower surfaces [408 and 410] of the cervical implant further include ridges for engaging the first, second and third cervical vertebral bodies [similar to engaging features 120, projecting from the upper and lower surfaces of the implant, Figs.3 and 14, para.49]; (claim 6) wherein the fastening devices comprise screws [106, Fig.3]; (claim 7) wherein, in each of the first and second cervical implants, at least one of the upper and lower surfaces is a domed surface [paras.28 and 56, interface with the load bearing endplates of the upper and lower vertebrae, and wherein the preparation of endplate of vertebra 14 may result in a surface contour, i.e. pocket that match bone engaging features 120 on surfaces of the implant]; (claim 8) inserting bone growth material into the interior portion of the first or second cervical implant [para.28].  
Claims 10 and 18, Waugh discloses a method of stabilizing a spine at two adjacent levels in its cervical region[abstract, para.26, Figs. 1 – 2 and 12-14 and Figure 12 to Waugh, above], the method comprising: 
providing a first cervical implant [100 or 400, Figs.3 – 4, 7 and 12-14, para.26, one of the devices to be applied to a region of the vertebral column] comprising a single piece cage portion [wherein 100 or 400 defines a single piece cage portion], said single piece cage portion comprising an upper surface [i.e. 408] having a contact area configured for engaging an inferior surface of a first cervical vertebral body [defined by a surface contact portion of 408], a lower surface [i.e. 410] having a contact area configured for engaging a superior surface of a second cervical vertebral body [defined by a surface contact portion of 410], and 
an outer perimeter surface extending in between said upper and lower surfaces [defined by the surfaces, i.e. 112a-b, 412a-b, 114, 402 and 116, 414, extending between the upper and lower surfaces surrounding the implant], said outer perimeter surface including an anterior side [by 116, 414, Figs.4 and 13] and an opposite posterior side [by 114, 402, Figs.4 and 13], 
the single piece cage portion further comprising one upwardly projecting aperture [middle aperture 420] centrally located on and extending through said anterior side and said upper surface and projects upwardly towards the first cervical vertebral body [extending in a first direction, with the understanding that the middle aperture can be considered as upwardly projected when looked at from right – left direction, or downwardly projected when looked at from left – right direction] and two downwardly projecting apertures [far apertures 420] that extend through said anterior side and said lower surface and projects downwardly towards the second cervical vertebral body [extending in a second opposite direction to the first direction, with the understanding that the far apertures can be considered as downwardly projected when looked at from right – left direction, or upwardly projected when looked at from left – right direction] for receiving fastening devices [para.50], 
each of said apertures having proximal and distal openings [defined by openings through the anterior side and the upper /lower surfaces or the superior/inferior portions] and a channel extending therebetween [defined by the aperture portion extending between the openings of the aperture], each of said apertures further comprising a longitudinal axis [defined by an imaginary axis along which each of the apertures extends therealong] converging to a midline of the cervical implant [Figure 12, above]; 
inserting the first cervical implant between the first and second cervical vertebral bodies at a first level of the cervical region [Fig.2]; 
passing fastening devices through the two downwardly projecting apertures of the first cervical implant [para.50]; 
passing a fastening device through the one upwardly projecting aperture of the first cervical implant [para.50]; 
securing the first cervical implant to the first and second cervical vertebral bodies of the first level by further passing the fastening devices into the first and second cervical vertebral bodies to attach the first cervical implant to the first and second cervical vertebral bodies [paras.49-50]; 
providing a second cervical implant [100 or 400, Figs.3 – 4, 7 and 12-14, para.26, another one of the devices to be applied to another region of the vertebral column. Note, the reference to Waugh is understood to be intended for treating diseased discs in a spine and is not limited to a single disc, and therefore, the limitation directed to the second implant is understood to be implicit in Waugh disclosure, see paras.1-3, i.e. replacing portions of anatomy with implants] comprising a single piece cage portion [wherein 100 or 400 defines a single piece cage portion], said single piece cage portion comprising an upper surface [i.e. 408] having a contact area configured for engaging an inferior surface of the second cervical vertebral body [defined by a surface contact portion of 408], a lower surface [i.e. 410] having a contact area configured for engaging a superior surface of a third cervical vertebral body [defined by a surface contact portion of 410], wherein the third cervical vertebral body is at an adjacent level that is inferior to the second cervical vertebral body and no other cervical vertebral body exists between the second and third cervical vertebral bodies [Fig.2, i.e. wherein the implant 100, showing an example for how an implant is intended to be implanted into a diseased disc, is intended to contact surfaces of adjacent Vu and Vl, of the plurality of V1-4 shown in Fig.1 with no other V in between],and 
an outer perimeter surface extending in between said upper and lower surfaces [defined by the surfaces, i.e. 112a-b, 412a-b, 114, 402 and 116, 414, extending between the upper and lower surfaces surrounding the implant], said outer perimeter surface including an anterior side [by 116, 414, Figs.4 and 13] and an opposite posterior side [by 114, 402, Figs.4 and 13], 
the single piece cage portion further comprising one upwardly projecting aperture [middle aperture 420 extending in a first direction, with the understanding that the middle aperture can be considered as upwardly projected when looked at from right – left direction, or downwardly projected when looked at from left – right direction] centrally located on and extending through said anterior side [414] and said upper surface [i.e. 408] and two downwardly projecting apertures [far apertures 420] that extend through said anterior side [414] and said lower surface [i.e. 410] for receiving fastening devices [para.50], 
each of said apertures having proximal and distal openings [defined by openings through the anterior side and the upper /lower surfaces or the superior/inferior portions and/or interior portion by 118] and a channel extending therebetween [defined by the aperture portion extending between the openings of the aperture], each of said apertures further comprising a longitudinal axis [defined by an imaginary axis along which each of the apertures extends therealong] converging to a midline of the cervical implant [Figure 12, above]; 
inserting the second cervical implant between the second and third cervical vertebral bodies at a second level adjacent the first level of the cervical region [Fig.2, para.26 another region]; 
passing fastening devices through the two downwardly projecting apertures of the second cervical implant [para.50]; 
passing a fastening device through the one upwardly projecting aperture of the second cervical implant [para.50]; 
securing the second cervical implant to the second and third cervical vertebral bodies of the second level by further passing the fastening devices into the second and third cervical vertebral bodies to attach the second cervical implant to the second and third cervical vertebral bodies [paras.49-50]. 
Waugh discloses a configuration for the implant to have a middle aperture [420] projecting in a first direction for allowing passage of a fastening device therethrough for engaging an inferior cervical vertebral body, and two far corner apertures [420] projecting in a second opposite direction for allowing passage of fastening devices therethrough for engaging a superior cervical vertebral body; Waugh further discloses that the apertures can have other configurations [paras.52 & 64], and that the implants of the invention to be applied to all regions of the vertebral column [para.26].
Waugh does not explicitly disclose wherein the middle aperture projects through the implant for allowing the fastening device to extend therethrough and engage a superior vertebral body, and the two far apertures project through the implant for allowing the fastening devices to extend therethrough and engage an inferior vertebral body, and the first and second cervical implants to be inserted between vertebral bodies at adjacent levels, defining first, second and third vertebral bodies and the fastening devices of the first and second cervical implants do not interfere with one another after being secured to the cervical vertebral bodies.  
Messerli teaches an analogous method for repairing a spine [abstract and para.52] comprising two implants [40, Figs.3-4], each comprising a middle aperture [middle 46] projecting upwardly to allow passage of a fastening device [48] therethrough to engage a superior cervical vertebral body, and far apertures projecting downwardly [far 46] to allow passage of fastening devices [48] therethrough to engage an inferior cervical vertebral body [para.50], in such a way, when first and second cervical implants to be inserted between vertebral bodies at adjacent levels, defining first, second and third vertebral bodies and the fastening devices of the first and second cervical implants do not interfere with one another after being secured to the cervical vertebral bodies [Figs. 3 – 4].
It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the cervical implant of Waugh, having a reversed configuration of apertures in view of the cervical implant of Messerli, such that the middle aperture to project upwardly to guide a fastening device therethrough and into the superior vertebral body and the far apertures to project downward to guide fastening devices therethrough and into the inferior vertebral body and to insert and secure two implants between vertebral bodies at adjacent levels. One would have been motivated to do so in order to provide the implant of Waugh with alternative apertures pattern that facilitates securing the implant to adjacent vertebral bodies, and allow for implantation of intervertebral implants between and fusion of adjacent vertebral bodies at adjacent levels of the vertebral column without the need for additional supplemental fixation means and without the screws interfering with one another, and allow for a reduced surgery time with minimal surgical trauma, and allow for sufficient multi-level spinal stabilization [Messerli, paras.3-4]; and since it has been held that a mere reversal of the essential working parts of an implant involves only routine skill in the art.  In re Einstein, 8 USPQ 167; and since applicant has not disclosed that such upward or downward configuration of the apertures solve any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing a cervical implant with a preferred apertures pattern that allows fastening devices (screws) from different implants at different spinal levels to pass each other within a vertebral body without interfering with one another. In re Dailey and Eilers, 149 USPQ 47 (1966).
Claims 11 – 12, the combination of Waugh and Messerli discloses the limitations of claim 10, as above, and further, Waugh discloses wherein each of said apertures further comprising a longitudinal axis [defined by an imaginary axis along which each of the apertures extends therealong] converging to a midline of the cervical implant [Figure 12, above] at a point outside of the posterior side of said outer perimeter surface [wherein each of the far apertures 420 extends through exterior and interior corners of the implant, while the middle aperture extends along the midline, para.30], and wherein the proximal openings of said apertures lie within angled planes relative to said outer perimeter surface [Figs.13 – 14, by surface 414].
The combination of Waugh and Messerli does not explicitly disclose wherein the longitudinal axes of the two downwardly projecting apertures of each of the first and second cervical implants are angled between about 5 degrees and about 10 degrees, or about 6 degrees and about 8 degrees from the midline to converge at a point outside of the posterior side of said outer perimeter surface.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to construct the far apertures [420] of the implants of the combination of Waugh and Messerli to have angles from the midline ranging from about 5 – 10 or 6 – 8 degrees, in order to provide the implants with apertures having a pattern that facilitates the passage of fastening devices therethrough and along their axes for securing the implant in place between adjacent superior and inferior vertebral bodies [Waugh, abstract, para.2], while providing the implants of the combination of Waugh and Messerli with a configuration that allows fastening devices (screws) from different implants implanted at adjacent levels of the vertebral column to pass each other within a vertebral body where both adjacent disc spaces are to be fused with ensuring that fastening devices (screws) don’t interfere with one another [Michelson, para.10, wherein Michelson teaches that constructing the apertures of the implant(s) with a set pattern ensures that screws affixing implants at different vertebral levels do not interfere with one another], and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Claims 13 – 17, the combination of Waugh and Messerli discloses the limitations of claim 10, as above, and further, Waugh discloses (claim 13) wherein, in each of the first and second cervical implants, the anterior and posterior sides [by 116, 414 and 114, 402, Fig.13] have superior and inferior curved edges that adjoin said outer perimeter surface to the upper and lower surfaces, respectively, and are configured to reduce frictional interference with adjacent body portions [Figs. 13 – 14, the connecting edges between the outer perimeter and the upper/lower surfaces 408 and 410 being curved]; (claim 14) wherein, in each of the first and second cervical implants, the upper and lower surfaces [408 and 410] of the single piece cage portion further include ridges for engaging the first, second and third cervical vertebral bodies [similar to engaging features 120, projecting from the upper and lower surfaces of the implant, Figs.3 and 14, para.49]; (claim 15) wherein the fastening devices comprise screws [106, Fig.3]; (claim 16) wherein, in each of the first and second cervical implants, at least one of the upper and lower surfaces is a domed surface [paras.28 and 56, interface with the load bearing endplates of the upper and lower vertebrae, and wherein the preparation of endplate of vertebra 14 may result in a surface contour, i.e. pocket that match bone engaging features 120 on surfaces of the implant]; (claim 17) wherein the single piece cage portion of each of the first and second cervical implants further includes an interior portion [118] for receiving bone growth material [para.62], and the method includes the step of inserting bone growth material into the interior portion [para.28];  
Claim 19, Waugh discloses a method of stabilizing a spine at two adjacent levels in its cervical region [abstract, para.26, Figs. 1 – 2 and 12-14 and Figure 12 to Waugh, above], the method comprising: 
inserting a first cervical implant [100 or 400, Figs.3 – 4, 7 and 12-14] between first and second cervical vertebral bodies [Fig.2] at a first level of the cervical region [para.26, one of the devices to be applied to a region of the vertebral column] such that an upper surface of the first cervical implant contacts the first cervical vertebral body and a lower surface of the first cervical implant contacts the second cervical vertebral body [upper surface 108 or 408, and lower surface 110 or 410, para.28], 
wherein the first cervical implant comprises an outer perimeter surface extending in between said upper and lower surfaces [defined by the surfaces, i.e. 112a-b, 412a-b, 114, 402 and 116, 414, extending between the upper and lower surfaces surrounding the implant], said outer perimeter surface including an anterior side and an opposite posterior side [by 116, 414, Figs.4 and 13] and an opposing posterior side [by 114, 402, Figs.4 and 13]; 
passing a fastening device [106] through an one upwardly projecting aperture [middle aperture 420] of the first cervical implant along its longitudinal axis [para.50], wherein the one upwardly projecting aperture extends through said anterior side; and said upper surface and projects upwardly towards the first cervical vertebral body [extending in a first direction, with the understanding that the middle aperture can be considered as upwardly projected when looked at from right – left direction, or downwardly projected when looked at from left – right direction] and passing fastening devices [106] through two downwardly projecting apertures [far apertures 420] of the first cervical implant [para.50], wherein two downwardly projecting apertures extend through said anterior side and said lower surface and project downwardly towards the second cervical vertebral body [extending in a second opposite direction to the first direction, with the understanding that the far apertures can be considered as downwardly projected when looked at from right – left direction, or upwardly projected when looked at from left – right direction];
securing the first cervical implant to the first and second cervical vertebral bodies of the first level by further passing the fastening devices into the first and second cervical vertebral bodies to attach the first cervical implant to the first and second cervical vertebral bodies [paras.49-50]; 
inserting a second cervical implant [100 or 400, Figs.3 – 4, 7 and 12-14] between the second cervical vertebral body and a third cervical vertebral body [Fig.2] at a second level of the cervical region adjacent the first level [para.26, another one of the devices to be applied to another region of the vertebral column. Note, the reference to Waugh is understood to be intended for treating diseased discs in a spine and is not limited to a single disc, and therefore, the limitation directed to the second implant is understood to be implicit in Waugh disclosure, see paras.1-3, i.e. replacing portions of anatomy with implants] such that an upper surface of the second cervical implant contacts the second cervical vertebral body and a lower surface of the second cervical implant contacts the third cervical vertebral body [upper surface 108 or 408, and lower surface 110 or 410, para.28], 
wherein the second cervical implant comprises an outer perimeter surface extending in between said upper and lower surfaces [defined by the surfaces, i.e. 112a-b, 412a-b, 114, 402 and 116, 414, extending between the upper and lower surfaces surrounding the implant], said outer perimeter surface including an anterior side and an opposite posterior side [by 116, 414, Figs.4 and 13] and an opposing posterior side [by 114, 402, Figs.4 and 13]; 
passing a fastening device [106] through the one upwardly projecting aperture [middle aperture 420] of the second cervical implant along its longitudinal axis [para.50], wherein the one upwardly projecting aperture extends through said anterior side and said upper surface and projects upwardly towards the second cervical vertebral body [extending in a first direction, with the understanding that the middle aperture can be considered as upwardly projected when looked at from right – left direction, or downwardly projected when looked at from left – right direction];  
passing fastening devices [106] through two downwardly projecting apertures [far apertures 420] of the second cervical implant [para.50], wherein two downwardly projecting apertures extend through said anterior side and said lower surface and project downwardly towards the third cervical vertebral body [extending in a second opposite direction to the first direction, with the understanding that the far apertures can be considered as downwardly projected when looked at from right – left direction, or upwardly projected when looked at from left – right direction]; and 
securing the second cervical implant to the second and third cervical vertebral bodies of the second level by further passing the fastening devices into the cervical vertebral bodies to attach the second cervical implant to the second and third cervical vertebral bodies [paras.49-50]. 
Waugh discloses a configuration for the implant to have a middle aperture [420] projecting in a first direction for allowing passage of a fastening device therethrough for engaging an inferior cervical vertebral body, and two far corner apertures [420] projecting in a second opposite direction for allowing passage of fastening devices therethrough for engaging a superior cervical vertebral body; Waugh further discloses that the apertures can have other configurations [paras.52 & 64], and that the implants of the invention to be applied to all regions of the vertebral column [para.50].
Waugh does not explicitly disclose wherein the middle aperture projects through the implant for allowing the fastening device to extend therethrough and engage a superior vertebral body, and the two far apertures project through the implant for allowing the fastening devices to extend therethrough and engage an inferior vertebral body, and the first and second cervical implants to be inserted between vertebral bodies at adjacent levels, defining first, second and third vertebral bodies and the fastening devices of the first and second cervical implants do not interfere with one another after being secured to the cervical vertebral bodies.  
Messerli teaches an analogous method for repairing a spine [abstract and para.52] comprising two implants [40, Figs.3-4], each comprising a middle aperture [middle 46] projecting upwardly to allow passage of a fastening device [48] therethrough to engage a superior cervical vertebral body, and far apertures projecting downwardly [far 46] to allow passage of fastening devices [48] therethrough to engage an inferior cervical vertebral body [para.50], in such a way, when first and second cervical implants to be inserted between vertebral bodies at adjacent levels, defining first, second and third vertebral bodies and the fastening devices of the first and second cervical implants do not interfere with one another after being secured to the cervical vertebral bodies [Figs. 3 – 4].
It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the cervical implant of Waugh, having a reversed configuration of apertures in view of the cervical implant of Messerli, such that the middle aperture to project upwardly to guide a fastening device therethrough and into the superior vertebral body and the far apertures to project downward to guide fastening devices therethrough and into the inferior vertebral body and to insert and secure two implants between vertebral bodies at adjacent levels. One would have been motivated to do so in order to provide the implant of Waugh with alternative apertures pattern that facilitates securing the implant to adjacent vertebral bodies, and allow for implantation of intervertebral implants between and fusion of adjacent vertebral bodies at adjacent levels of the vertebral column without the need for additional supplemental fixation means and without the screws interfering with one another, and allow for a reduced surgery time with minimal surgical trauma, and allow for sufficient multi-level spinal stabilization [Messerli, paras.3-4]; and since it has been held that a mere reversal of the essential working parts of an implant involves only routine skill in the art.  In re Einstein, 8 USPQ 167; and since applicant has not disclosed that such upward or downward configuration of the apertures solve any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing a cervical implant with a preferred apertures pattern that allows fastening devices (screws) from different implants at different spinal levels to pass each other within a vertebral body without interfering with one another. In re Dailey and Eilers, 149 USPQ 47 (1966).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775